Citation Nr: 1803961	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  14-24 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, claimed as due to herbicide agent exposure.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from December 1967 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In April 2017, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran asserts entitlement to service connection for diabetes mellitus, type II, which he contends was incurred during his military service.  For the reasons set forth below, the Board finds that the claim on appeal must be remanded to the AOJ for additional evidentiary development.

The Veteran reports that he developed diabetes mellitus due to exposure to herbicide agents while stationed at Ubon Air Field in Thailand, serving along the Ho Chi Minh Trail, and on temporary duty assignment to Da Nang, Republic of Vietnam.  See, e.g., the April 2017 Board hearing transcript; see also the Veteran's statements dated September 2011 and January 2012, and the Report of General Information dated May 2012.  Alternatively, the Veteran has asserted that he was diagnosed with diabetes mellitus in 1972, less than a year after his active duty discharge.  See, e.g., the April 2017 Board hearing transcript, pgs. 9-11.

To this end, a review of the Veteran's service personnel records demonstrates that, following his active duty discharge in December 1971, he served in the Air Force Reserves until September 1973.  However, the Veteran's service treatment records from his period of Reserve service have neither been requested nor obtained by the AOJ.  As such, this matter must be remanded in order for VA to undertake the appropriate efforts to secure copies of these records, as they are relevant to the pending appeal.

Additionally, at the April 2017 Board hearing, the Veteran seemed to indicate that he had received VA medical treatment for his diabetes mellitus dating from 1972.  See the April 2017 Board hearing transcript, pg. 11.  Notably, he did not identify at which VA facility he received treatment.  A review of the record shows that only VA treatment records dating from 2011 have been associated with the Veteran's VA claims file.  As such, upon remand, the AOJ should take appropriate steps to obtain any outstanding VA treatment records prior to 2011.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran from 1972.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

3.  If the Veteran responds, obtain all identified evidence not currently of record following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  Contact the appropriate records custodian(s) in order to obtain the Veteran's complete service treatment records from the Air Forces Reserve, in particular any records dating from 1971.  Any response should be associated with the Veteran's claims file.  If said records cannot be obtained, provide the Veteran with specific notice of the unavailability of these records pursuant to 38 C.F.R. § 3.159(e)(1).  All such available records should be associated with the Veteran's claims file.

5.  Thereafter, readjudicate the claim on appeal, considering all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

